



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Purple 
          Echo Productions, Inc. v. KCTS Television,







2007 
          BCCA 132



Date: 20070123





Docket: CA034640

Between:

Purple 
    Echo Productions, Inc.

Appellant

(
Plaintiff
)

And

KCTS 
    Television

Respondent

(
Defendant
)








Before:


The 
          Honourable Madam Justice Kirkpatrick




(In 
          Chambers)



Oral Reasons for Judgment




J. 
          Conkie, Q.C.


Counsel for the Appellant




A. 
          Wade


Counsel for the Respondent




Place 
          and Date:


Vancouver, British Columbia




23 January 2007



[1]

KIRKPATRICK, J.A.
: The appellant, Purple Echo Productions Inc., 
    applies for leave to appeal the Supreme Court order entered 18 December 2006 
    which stayed the action against the respondent, KCTS Television, pursuant 
    to Rule 14(6.1) of the
Supreme Court Rules
, B.C. Reg. 221/90.

[2]

The appellant, a B.C. company, brought an action against the respondent, 
    a broadcaster incorporated in Washington State, for alleged breaches of a 
    co-production agreement.  The respondent applied in the Supreme Court for,
inter alia
, a stay of the action on the ground that the Supreme Court 
    has no jurisdiction or, alternatively, that it ought to decline jurisdiction.  
    The chambers judge granted a stay rather than the dismissal of the action 
    as a consequence of his primary finding that the appellant had not established 
    territorial competence.

[3]

The appellant has not filed a notice of appeal.  The appellant submits 
    that the stay order, because it flows from an application concerning jurisdiction, 
    is interlocutory.  In the event leave is not required, the appellant contends 
    that I may order that the notice of application for leave to appeal be amended 
    to constitute a notice of appeal.

[4]

The respondent submits that, on the authority of this Court in
Burlington 
    Northern Railroad Co. v. Canadian National Railway Co.
(1994), 45 
    B.C.A.C. 287, 10 B.C.L.R. (3d) 302 leave to appeal is not required and, because 
    the appellant has not filed a notice of appeal, the leave application should 
    be dismissed with costs to the respondent.  If leave is required, the respondent 
    says the application should be dismissed for a number of reasons.

[5]

Because I hold the view that leave is not required, I need not, and 
    indeed should not, address the respondents reasons for dismissing the leave 
    application.  The question as to whether leave is required is a matter of 
    continuing vexation for litigants.  However, I think the question in this 
    case is decided by reference to the decision in
Burlington
as 
    well the decision of this Court in
Lieberman v. Business Development 
    Bank of Canada
[2006] 10 W.W.R. 218, 56 B.C.L.R. (4
th
) 
    74 (C.A.),, in which Madam Justice Saunders said at para. 11:

. . . any order on a matter of jurisdiction is interlocutory because, 
    i
n the event the court refuses to decline jurisdiction
, the matter 
    in litigation is not finally determined. . .

[Emphasis added.]

[6]

In
Lieberman
, the Supreme Court dismissed the banks 
    application to stay the class proceeding on the basis of
forum non conveniens
.  
    Madam Justice Saunders dismissed the banks application for leave and, in 
    a subsequent decision, held that leave was required, essentially for the reason 
    I have set out above.

[7]

It is clear that in
Lieberman
, the order appealed from 
    did not finally dispose of the rights of the parties because the stay was 
    refused and the litigation presumably continued.  The litigation was thus 
    not finally determined.

[8]

In the case at bar, however, the stay was granted without qualification.  
    The litigation, at least in British Columbia, is at an effective end.

[9]

I respectfully adopt the reasoning of Mr. Justice Donald in
Burlington
at paras. 11 and 12:

[11]

In J. Sopinka and M.A. Gelowitz,
The 
    Conduct of an Appeal
(Toronto: Butterworths, 1993), the learned authors 
    said at p.15:

As 
    is evident from the foregoing, a particular order may be final if granted 
    and interlocutory if refused, and
vice versa
- depending upon the nature 
    of the order and its effect on the status of the litigation between the parties.

[12] The problem in this case stems from a literal interpretation of the
Bozson v. Altrincham
,
supra
, language "finally dispose 
    of the rights of the parties". The solution lies in the adoption of the 
    approach suggested in the passage cited above from
The Conduct of an 
    Appeal
. That is, an examination of the effect the order has on the 
    status of the litigation leads to a determination of whether an order is final 
    or interlocutory. The order in question here effectively brought an end to 
    the litigation in the Supreme Court. The focus should be on the judicial proceedings 
    because the rationale for the leave requirement is to control that process 
    at both the trial and appellate level. As it was said in
Conduct of 
    an Appeal
at pp.5-6:

The 
    policy of the rule is, succinctly, that an unrestrained right of appeal from 
    interlocutory orders would contribute to unnecessary delay and expense in 
    the process of litigation, and would unduly burden appellate courts.

[10]

Thus, in cases involving jurisdiction, I think it is necessary to distinguish 
    between those cases in which a stay is refused (such as in
Lieberman
and
Lombard General Insurance Co. of Canada v. Cominco Ltd.
, 
    2006 BCCA 457) and the litigation continues, and those cases in which the 
    stay is ordered and the litigation effectively comes to an end.  In the former, 
    the order is interlocutory and leave is required.  In the latter, the order 
    is final and leave is not required.

[11]

I accordingly conclude that leave is not required.  The practise that 
    this Court has endeavoured to encourage appellants to follow (see for example
Burlington
and
Lindholm v. Hy-Wave Inc.
(1997), 
    86 B.C.A.C. 89, 31 B.C.L.R. (3d) 274 in circumstances in which the question 
    of the necessity of leave to appeal is uncertain, is to file both a notice 
    of leave to appeal and a notice of appeal.  As I have noted, that was not 
    done in this case.

[12]

Nevertheless, I would grant the appellants an extension of seven days 
    within which to file a Notice of appeal.

[13]

I would order that the costs of this application will be costs in the 
    appeal.  In other words, if the appellant is successful on the appeal, the 
    costs of this application will go to the appellant; otherwise, they will go 
    to the respondent.

The 
    Honourable Madam Justice Kirkpatrick


